Exhibit 3.5 Document Number 20120383499-81 Filing Date and Time 05/30/2012 1:40 PM Entity Number E0082692007-0 Filed in the office of /s/ Ross Miller ROSS MILLER Secretary of State State of Nevada CERTIFICATE OF CHANGE PURSUANT TO NRS 78.209 USE BLACK INK ONLY – DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICE USE ONLY Cerificate of Change Pursuant to NRS 78.209 For Nevada Profit Corporations 1.Name of corporation: American Sierra Gold Corp. 2.The board of directors have adopted a resolution pursuant to NRS 78.209 and have obtained any required approval of the stockholders. 3.The current number of authorized shares at the par value, if any, of each class or series, if any, of shares before the change: 2,000,000,000 shares of common stock, par value $0.001. 4.The number of authorized shares and the par value, if any, of each class or series, if any, of shares after the change: 133,333,334 shares of common stock with a par value of $0.001 5.The number of shares of each affected class or series, if any, to be issued after the change in exchangefor eachissuedshare of the same class or series: N/A 6.The provisions, if any, for the issuance of fractional shares, or for the payment ofmoney or the issuance of scrip to stockholders otherwise entitled to a fraction of a share and the percentage of outstanding shares affected thereby: No fractional shares shall be issued; in the case of a fractional share, the fractional share will be rounded up. 7.Effective date of filing (optional): (must not be later than 90 days after the certificate is filed) 8.Signature: (required) X /s/ James Vandeberg Sole Officer and Director Signature of Officer Title MPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
